Citation Nr: 0930126	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  05-22 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a bipolar disorder, 
not otherwise specified (NOS).  

2.  Entitlement to an initial rating in excess of 10 percent 
disabling for pseudofoliculitis barbae.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1980 to May 
1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision, which granted 
service connection for pseudofoliculitis barbae and assigned 
a 10 percent rating, effective January 10, 2003.  This matter 
also arises from a March 2005 rating decision, which denied 
service connection for bipolar disorder, NOS.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With respect to his service connection claim for a bipolar 
disorder, NOS, the Veteran indicated in his June 2005 
statement that he suffered from mental health problems while 
in service but did not seek treatment.  The Veteran's 
representative indicated that the Veteran turned to drugs and 
was imprisoned right after he separated from service.  Since 
psychosis is a presumptive disorder, the Board finds that any 
medical records, including those from any penal institute, 
may be pertinent to the Veteran's claim.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309.  

With regard to the post-service records, the RO has secured 
post-service medical records from the VA Medical Center in 
St. Cloud as well as the Ramsey County Community Mental 
Health Center.  However, the Veteran submitted signed 
authorization forms indicating that he sought mental health 
treatment from a Milton B. Begal Clinic in Gary, Indiana in 
1981 and from the Lino Lakes Correctional Department.  
Regarding the clinic records, the Veteran did not include an 
address on the form; however, the RO failed to notify the 
Veteran that the address was needed to send the form.  
Further, the RO submitted two requests for documentation to 
the Lino Lakes Correctional Department without receiving a 
response.  The RO did not advise the Veteran that such 
records had not been obtained due to the correctional 
department's failure to respond.  Such notification is 
necessary.  See 38 C.F.R. § 3.159(e).  Because these records 
are pertinent to his service connection, they should be 
obtained, if possible.  In addition, the Veteran should be 
afforded a VA examination to determine if any current 
psychiatric disorder is etiologically related to service and 
if a psychosis was manifest within the initial post-service 
year.

As for the rating claim for pseudofoliculitis barbae, the 
Veteran indicated, through his representative, in the July 
2009 informal hearing presentation that his service-connected 
skin disability has increased in severity since the last VA 
examination in March 2005.  As the Veteran has asserted that 
his service-connected disability has worsened since his last 
examination, he should be afforded a new examination in 
compliance with VA's duty to assist.  See Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).

Further, in an earlier June 2005 statement, the Veteran 
indicated that he sought treatment at Aspen Medical Group for 
his skin disability.  He attached a copy of an April 2005 
prescription for hydrocortisone cream as proof that he sought 
such treatment.  As such, the RO should attempt to obtain 
these records on remand.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision 
addressing the preadjudicatory notice requirements for 
service connection claims.  Dingess v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  As this claim must be remanded, the 
Board will take this opportunity to remedy other defects in 
the record.  The Board notes that the notice in the present 
case was issued prior to the decision in Dingess; therefore, 
it does not take the form prescribed in that case.  

As this case is being remanded for other matters, the RO now 
has the opportunity to correct any defects in the VCAA 
notices previously provided to the Veteran. 


Accordingly, the case is REMANDED for the following action:

1.  Provide to the Veteran all 
notification action required by the VCAA 
and Dingess v. Nicholson, 19 Vet. App. 
473 (2006), with respect to the claims.  
The notice should also inform the Veteran 
that he should provide VA with copies of 
any evidence relevant to the claim that 
he has in his possession.  Any notice 
given, or action taken thereafter, must 
comply with current, controlling legal 
guidance.

2.  After obtaining the appropriate 
releases, obtain the medical records 
relating to his skin disability, to 
include records from the Aspen Medical 
Group, as indicated in his June 2005 
statement.  Further, assist him in 
obtaining the medical records indicated 
in his signed VA Forms 21-4142, to 
include records from the Lino Lakes 
Correctional Department and the Milton B. 
Begal Clinic, for his claimed psychiatric 
disorder.  These records should be 
associated with the claims file.  All 
efforts to assist the Veteran in 
obtaining these non-Federal records 
should be well documented and should 
comply with 38 C.F.R. § 3.159(e).  

3.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
nature and etiology of any current 
psychiatric disability.  Any indicated 
tests should be accomplished.  The 
examiner should review the claims folder 
prior to examination.  The examiner 
should opine as to whether it is more 
likely than not, less likely than not, or 
at least as likely as not, that any 
current psychiatric disability is related 
to service and is psychosis was manifest 
in the initial post-service year.  

4.  Schedule the Veteran for a VA skin 
examination to determine the current 
nature and severity of his disability 
during a period of flare-up, if possible.  
The claims file should be made available 
to the examiner prior to examiner and the 
examination report should indicate if the 
claims file was reviewed.  All indicated 
tests and studies should be completed, 
including, but not limited to, 
photographs of all affected areas and 
unretouched color photographs should be 
associated with the claims files, and all 
clinical findings reported in detail.  
The examiner should be provided with a 
copy of the rating criteria for 
Diagnostic Code 7806.  The examiner 
should be requested to describe the 
current nature, extent, and 
manifestations of the Veteran's skin 
disorder in terms consistent with the 
rating criteria. 

Even if the Veteran is not examined 
during a period  when his skin disorder 
is most disabling, based on the record, 
the examiner should address the extent of 
the areas affected and manifestations of 
the skin disorder, during periods of 
flare-ups, to the extent possible..  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner should identify the 
limitation of activity imposed by the 
Veteran's service-connected disability 
with a full description of the effects 
these disabilities have upon his ordinary 
activities.  The examiner should also 
fully describe the impact these 
disabilities have on the Veteran's 
economic adaptability.

5.  Following this necessary development, 
the AMC/RO should readjudicate the claims 
on the merits.  All evidence received 
since the issuance of the July 2005 
supplemental statement of the case (SSOC) 
should be considered.  If any benefit 
sought on appeal is not granted, the 
Veteran and his representative should be 
furnished a SSOC and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. CONNOLLY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).


